Citation Nr: 1020884	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heel spur of the 
left foot.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1973 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which (in pertinent part) denied the 
claims on appeal.  The Veteran testified at a video 
conference hearing before the undersigned in March 2005; a 
transcript of this hearing is of record.

In a September 2006 decision, the Board denied the claims 
listed on the title page and other claims for service 
connection.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2008, the Veteran and the Secretary of VA 
(parties) filed a joint motion to vacate part of the Board's 
September 2006 decision.  Specifically, the parties 
determined that the Board had failed to provide adequate 
reasons and bases for why the Veteran was not entitled to VA 
examinations in connection with the claims for service 
connection involving the left foot disability and the 
psychiatric disability in compliance with the holding in 
McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  They 
noted that the Veteran did not wish to appeal the other 
issues decided in the September 2006 Board decision.  In 
September 2008, the Court granted the joint motion.  The case 
has been returned to the Board for further appellate review. 

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has a current heel spur of the left foot.  

CONCLUSION OF LAW

The criteria for the award of service connection for a heel 
spur of the left foot have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the matter 
decided herein. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By letters dated in May and September 2002, the Veteran was 
informed of the evidence and information necessary to 
substantiate a claim for service connection, the information 
required of him to enable VA to obtain evidence in support of 
his claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The Board notes that 
VCAA notice in this case was provided to the appellant prior 
to the initial adjudication.  Pelegrini, supra.

While the Veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the decision portion below denies (and does not grant) 
service connection.  Thus, neither the rating of a disability 
nor the effective date of such an award is a matter for 
consideration.  Hence, the Veteran is not prejudiced by the 
lack of such notice.

As to VA's duty to assist, VA has obtained the Veteran's 
service treatment records and obtained private medical 
records identified by the Veteran.  The Veteran has submitted 
private medical records directly to the Board along with a 
waiver of initial consideration of that evidence by the RO.  
Thus, the Board may consider that evidence in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2009).  The Veteran 
was provided with a video conference hearing before the 
undersigned Acting Veterans Law Judge.  At the hearing, he 
testified that private treatment records dated in the 1970's 
were no longer available.  The Board finds that all available 
and identifiable evidence has been received.

VA has not provided the Veteran with an examination in 
connection with the claim for service connection for a heel 
spur of the left foot, and the Board finds that a medical 
examination was not required.  In this regard, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; and (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon, 20 Vet. App. at 81, citing 38 U.S.C. 
§ 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 
3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements 
and how the Board must apply the facts of the case to the law 
regarding when an examination was necessary, with which the 
Board has complied.

Initially, the Board notes that in its September 2006 
decision, it essentially conceded that the Veteran had a 
current heel spur of the left foot.  Since the September 2006 
Board decision has been vacated as to this issue, the Board 
is not bound by that determination.  In going through the 
record again, the Board concludes that there is a lack of 
competent evidence of a current heel spur of the left foot, 
to include persistent or recurrent symptoms of a disability.  
For example, the only post-service evidence related to a heel 
spur of the left foot or a symptom of a left foot disability 
is a May 1990 private medical record showing a finding that 
the Veteran's complaint was "very similar to like a heel 
spur."  It was noted that there were no X-ray results to 
confirm a heel spur, and no diagnosis was noted.  Moreover, 
that medical record was 12 years old at the time the Veteran 
filed his April 2002 claim for service connection.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).  

Additionally, in the Veteran's application for compensation 
benefits, he indicated that he was last treated on May 24, 
1990, for a heel spur.  See VA Form 21-526, Veteran's 
Application for Compensation or Pension, Part B.  The date 
the Veteran provided on the application is the exact same 
date as the May 1990 private medical record.  The Veteran did 
not allege any ongoing treatment since 1990 either in the 
April 2002 application or at the March 2005 Board hearing.  
At the March 2005 hearing, the Veteran testified that he was 
not treated for a heel spur in service.  See hearing 
transcript on page 4.  He also testified he may have received 
treatment for a heel spur after he was discharged from 
service and before 1990.  See hearing transcript on pages 4-
5.  However, the Veteran did not testify at the hearing that 
he either had a current heel spur or persistent or recurrent 
symptoms of a heel spur following 1990 or at any time during 
the appeal.  See entire hearing transcript.  Additionally, 
neither his notice of disagreement nor his substantive appeal 
provide lay evidence of a current heel spur or symptoms of a 
heel spur.  See notice of disagreement, received February 
2003, and VA Form 9, Appeal to the Board, received September 
2003.  

Thus, during the appeal period, the Veteran has not provided 
lay evidence of either a current disability or of persistent 
or recurrent symptoms of a disability to establish this 
criteria of the McLendon test.  See McClain, supra; see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is possible that the Veteran would argue that by 
submitting a claim for service connection for a heel spur of 
the left foot, he was essentially asserting that he has a 
current heel spur.  The Veteran was provided with an 
opportunity to be heard before the Board at a video 
conference hearing and was represented at that time and 
failed to provide lay evidence of a current heel spur or 
persistent or recurrent symptoms of a heel spur.  He also 
failed to provide such evidence in statements and documents 
he submitted to VA.  Thus, the Board's finding that the 
Veteran has failed to meet criteria (1) of the McLendon test 
stands.  

Because at least one element of the McLendon test has not 
been met in this case (competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability), an examination or medical nexus opinion is not 
necessary to make a decision on this claim.

The Veteran has not made VA aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
claim.  As such, all relevant evidence necessary to decide 
the Veteran's claim has been obtained and the case is ready 
for appellate review.

Service Connection Analysis

The Veteran alleges that he developed a heel spur of the left 
foot in service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To prevail on the direct service connection, generally, there 
must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a 
disease or injury; and (3) a nexus between an in-service 
injury or disease and the current disability.  See generally 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a heel spur of the left 
foot.  Initially, the Board notes that the service treatment 
records show multiple complaints involving both the right and 
left feet (with more complaints involving the right foot).  
The only foot involved in the current appeal is the left 
foot.  Thus, any in-service complaints related to the right 
foot would not be relevant.  While the service treatment 
records show treatment for left foot complaints, a left heel 
spur was never diagnosed. In fact, a January 1974 X-rays of 
the feet were negative, and clinical evaluation of the feet 
was normal in February 1974, which was the month the veteran 
was discharged. 

Moreover, as discussed above, the Board finds that there is a 
lack of evidence, both medical and lay, of a current heel 
spur of the left foot or symptoms associated with a left foot 
disability during the appeal period, which above discussion 
is incorporated herein.  See Jandreau, 492 F.3d 1372.  

Finally, the Board finds that there is a lack of evidence of 
continuity of symptomatology following discharge from 
service.  For example, the Veteran testified he may have 
received treatment for left foot problems after he was 
discharged from service but still within the 1970s.  He made 
no indication that from that time until 1990, he had chronic 
left foot problems.  More importantly, he has made no 
allegation that he has had left foot problems from 1990 to 
2002 or any time after he filed his claim for service 
connection.  For example, he made no such allegation in his 
application for compensation benefits when providing the date 
he was last treated for left foot complaints.  At the March 
2005 Board hearing, during which time he was represented by a 
veterans service organization, the Veteran made no attempt to 
state that he had a current heel spur of the left foot.  He 
did not specify any current treatment for a left heel spur.  
See entire hearing transcript.  (Parenthetically, the Board 
notes that during an April 2005 private psychiatric 
examination, the Veteran denied any problems with his 
extremities.)  The Veteran is certainly competent to report 
current left foot problems and report current left foot pain; 
however, he has not done so in this case.  

The Board concludes that the preponderance of the evidence is 
against a finding that the Veteran has a current heel spur of 
the left foot for all the reasons described above, and 
service connection is denied.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
may not be granted unless a current disability exists); see 
also McClain, supra.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heel spur of the left 
foot is denied.


REMAND

Unlike the issue of entitlement to service connection for a 
heel spur of the left foot, the Board finds that the facts 
pertaining to the claim involving service connection for a 
psychiatric disability meet the requirements for entitlement 
to a VA examination.  McLendon, 20 Vet. App. at 81.  For 
example, the Veteran has provided evidence of a current 
psychiatric disability, which the examiner diagnosed as 
depression and made a finding that it was possible the 
Veteran had had it since adolescence.  Additionally, a 
service treatment record shows a finding that the Veteran 
lacked motivation.  The Board concludes that a finding can be 
made that the current psychiatric disability may be related 
to service, either by incurrence or by aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers who treated the 
Veteran for a psychiatric disability.  
After the Veteran has signed the 
appropriate releases, all outstanding 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Thereafter, the Veteran should be 
provided a VA psychiatric examination by 
an appropriate specialist to determine the 
nature and etiology of any current 
acquired psychiatric disorder.  The claims 
file must be reviewed by the examiner and 
such review should be indicated in the 
examination report or in an addendum.

All indicated studies and tests, to 
include psychological testing should be 
accomplished.  All clinical findings 
should be reported in detail.

The examiner should identify all objective 
indications of a psychiatric disability.  
The examination and the report should be 
in accordance with DSM-IV.  

The examiner should express an opinion 
concerning the following questions:

    (i)  Is it at least as likely as not 
(50 percent or better probability) that 
any psychiatric disorder is etiologically 
related to Veteran's military service, 
whether by incurrence or aggravation?  If 
the answer is no, upon what facts and 
medical principles do you base this 
opinion?  
    
    (ii)  If the examiner determines that 
the psychiatric disorder was incurred in 
service, upon what facts and medical 
principles do you base this opinion?  
    
    (iii)  If the examiner determines that 
the psychiatric disorder pre-existed 
service, upon what facts and medical 
principles do you base this opinion?
    
    (iv)  If the examiner determines that 
the psychiatric disorder pre-existed 
service, do you believe it was aggravated 
beyond the natural progress of the disease 
process during the Veteran's service from 
August 1973 to February 1974?  Upon what 
facts and medical principles do you base 
this opinion?  

A rationale for the opinions must be 
provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.
 
4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a psychiatric disability.  
If it remains denied, the Veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and provided the opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


